DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amendment to claims 1-7 and 13.
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicant alleges that prior art reference Sandu does not disclose the following amended limitations:
“responsive to receiving over the WAN, an instruction and a credential for a local area network (LAN) originated from the mobile device.” 
Examiner respectfully disagrees and would like to point out that, in the previous office action mailed on 07/30/2021, the prior art of record “Honjo” is used to compensate for the deficiencies of the features “responsive to receiving over the WAN.” Examiner believes that Honjo indeed teaches these limitations because it is well known to a person of ordinary skill in the art that the Internet itself is a WAN. Therefore, by connecting the mobile device and vehicle to a router (which is connected to the Internet), the router allows the LAN to connect using the WAN. In FIG. 2 of Honjo, the Internet 162 more clearly depicts the fact that the Internet is, in fact, a WAN. See MPEP 2145 IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”

Examiner would like to point out that Applicant does not claim a “pairing” process using a WAN, Applicant is claiming  “establishing a link with the mobile device via the LAN.” 

	Lastly, Applicant alleges that Sandu does not disclose the limitation to “connect to the local area network LAN as instructed using the credential and identify the mobile device connected to the LAN using the instruction.”
Examiner respectfully disagrees. In [0044] of Sandu, the router 116 includes a first identification card 118 and second identification card 120 which may be a pair of SIM cards which store key information used to identify and authenticate subscribers of smart mobile telephony devices. Each SIM card may store “a list of accessible user services, a user password as a personal identification number (PIN), and a personal unblocking code to unlock the PIN. A card services provider may be able to identify and authenticate a SIM card to provide services, such as cellular and/or wireless data services to a device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandu US 20200242855 A1 in view of Honjo US 20210010315 A1.
Regarding claim 1, Sandu teaches
A vehicle system, comprising: 
a telematics control unit, configured to communicate with a mobile device See at least FIG. 1 and [0025] where the control system 100 includes a router 116 configured to communicate with a mobile device.
a controller See FIG. 1; ref. char. 110, 110A & 110B, programmed to
receiving an instruction and a credential for a local area network (LAN) originated from the mobile device, connect to the LAN as instructed using the credential and 
identify the mobile device connected to the LAN using the instruction, wherein the instruction identifies the LAN and the mobile device; and establish a link with the mobile device via the LAN as identified. 
See [0025] where the router 116 is installed within the smart vehicle 102. Next, see [0028] where the “smart mobile device 104 may be configured to be communicatively coupled to the smart vehicle 102. As an example and not a limitation, the machine readable instructions may include instructions to monitor internet of thing (IOT) vehicle control features of the smart vehicle 102 with the smart mobile device 104 paired with the smart vehicle 102.” Further, see [0042] where “the network 108 can be utilized as a wireless access point to by smart vehicle 102 and/or smart mobile device 104 to access one or more servers 109. The one or more servers 109 may include a cloud server and generally include processors, memory, and chipset for delivering resources via the network.”

The smart vehicle 102 has a router 116 which is capable of providing local wireless access to the smart vehicle 102 and/or the smart mobile device 104 via the network connection 108. The router 116 includes a second identification card 120, according to [0045], the second identification card 120 operates as an authenticated access point that provides wireless data services from the card services provider. Once the smart mobile device 104 is paired with the router 116, it can use the second identification card 120 to connect to the network 108. Also see [0044] where the first identification card 118 and a second identification card 120 may securely store an international mobile subscriber identity (IMSI) number and related key information used to identify and authenticate subscribers of smart mobile telephony services.

Sandu teaches all of the elements of the current invention as stated above except a telematics control unit, configured to communicate with a mobile device over a wide area network (WAN); responsive to receiving over the WAN. 
Honjo teaches it is known to provide a telematics control unit, configured to communicate with a mobile device over a wide area network (WAN); and a controller responsive to receiving over a wide area network. See at least FIG. 2 where the smart-home 

See [0027] where “devices can also be integrated into a smart-home environment 100 with a structure that is not fixed, but rather mobile, such as a vehicle. Further, the smart-home environment can control and/or be coupled to devices outside of the actual structure 150.” Here, both the vehicle and the mobile phone is capable of connecting to the network 162 of the smart-home environment 100.
See [0029] where the smart-home environment 100 “may include a plurality of electronic devices, including intelligent, multi-sensing, network-connected electronic devices, that can integrate seamlessly with each other and/or with a central server or a cloud-computing system of a platform 200 (e.g. server system 164 of platform 200) to provide a smart-home computing system 199 that may be operative to provide any of a variety of useful home security and/or smart-home objectives.”
See [0036]-[0037] where “All or some of the network-connected smart devices can serve as wireless or wired repeaters. For example, a first one of the network-connected smart devices can communicate with a second one of the network-connected smart devices via a wireless router 160. The network-connected smart devices can further communicate with each 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Sandu to incorporate the teachings of Honjo and provide a controller responsive to receiving over a wide area network. In doing so, “the network-connected smart devices can further communicate with each other via a connection to a network, such as the Internet 162.” [0037]

Regarding claim 2, Sandu in view of Honjo further teaches the vehicle system of claim 1, wherein the controller is further programmed to receive a link instruction along with the credential via the wide area network. “Detection of no other user accounts being linked to a unique authentication certificate acts as an authenticator to determine whether the smart device 104 requesting pairing with the smart vehicle 102 is permitted to be provided with the unique authentication certificate.” Sandu; [0031]

Regarding claim 3, Sandu in view of Honjo teaches the vehicle of system claim 1, wherein the controller is further programmed to responsive to receiving a command from the mobile device via the link, execute the command to perform a predefined function. (“FIG. 3 is a screenshot view on a graphical user interface (GUI) of a smart vehicle software application tool of the smart mobile device paired with the smart vehicle and showing a control screen on 

Regarding claim 4, Sandu in view of Honjo teaches the vehicle system of claim 1, wherein the link is a transmission control protocol/Internet protocol (TCP/IP) link enabled via Wi-Fi technology. (“For example, the network interface hardware can include a chipset to communicate over wired and/or wireless computer networks such as, for example, wireless fidelity (Wi-Fi), WiMax,…” Sandu; [0041]). When connecting devices over Wi-Fi, it is inherent that the link is TCP/IP.

Regarding claim 5, Sandu in view of Honjo further teaches the vehicle system of claim 1, wherein the wide area network is a cellular connection. (“The WAN may provide remote wireless access through a card services provider, such as a cellular services provider configured to provide wireless access data usage through a remote cellular network.” Sandu; [0032]); Also see Honjo [0036]-[0037] where “the required data communications can be carried out using any of a variety of custom or standard wireless protocols (Wi-Fi, ZigBee, 6LoWPAN, 3G/4G/5G, etc.)

Regarding claim 6, Sandu in view of Honjo teaches the vehicle system of claim 1, wherein the controller is further programmed to responsive to receiving a command over the wide area network, execute the command to perform a predefined function. (“FIG. 3 depicts a control screen 132 of the software application tool 106 on the display screen 107 of smart 

Claim 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandu in view of Honjo, further in view of DeLuca (US 20200178050 A1).
Regarding claim 7, Sandu in view of Honjo teaches a vehicle, comprising: 
a telematics control unit, configured to connect to a cellular network; and 
a controller, programmed to responsive to receiving, via the cellular network, a credential originated from a mobile device for connecting to a wireless hotspot enabled by the mobile device, connect to the wireless hotspot using the credential and establish a hotspot connection; and 
responsive to receiving a command from the mobile device via the hotspot connection, execute the command to perform a predefined function, wherein the cellular network is independent from the hotspot connection (See Sandu FIG. 1; [0025] - [0033]; and [0042])

Sandu in view of Honjo teaches all of the elements of the current invention as stated above except the controller being programmed to connect to a wireless hotspot enabled by the mobile device, establish a hotspot connection; and receive a command from the mobile device via the hotspot connection. Sandu does teach the ability to receive a command from the mobile device, but it is not sent via the hotspot connection.
a vehicle, comprising a controller (10; FIG. 3), programmed to responsive to receiving a credential originated from a mobile device for connecting to a wireless hotspot enabled by the mobile device (“Facilitating connectivity may include, for example, any one of the following actions: activating mobile hotspot 125 (directly or via an instruction to mobile device 120A); communicating identifying information about mobile hotspot 125 to mobile device 120B or mobile device 120C; authenticating mobile device 120B or mobile device 120C via a security protocol…” [0050]; FIG. 1), connect to the wireless hotspot using the credential and establish a hotspot connection (“In an embodiment, digital assistant 110 may enable (step 208) mobile hotspot 125 by communicating a request to mobile device 120A to prompt a user (for example, via a GUI) to enable mobile hotspot 125. In a related embodiment, digital assistant 110 enables (step 206) mobile hotspot 125 by communicating an instruction to mobile device 120A to enable its mobile hotspot 125 automatically” [0063]; FIG. 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Sandu to incorporate the teachings of DeLuca to provide a vehicle comprising a controller which is programmed to connect to a wireless hotspot of a mobile device using a credential, in order to receive and execute a command to perform a predefined function, wherein the credential is received through a cloud server via a wireless connection other than the hotspot connection. 
Doing so would enable the vehicle to establish an internet connection via the wireless hotspot of a mobile device when the vehicle’s network connection is not available. “This [vehicle’s] network connection may experience intermittent or permanent loss of connectivity. 

	Regarding claim 8, Sandu in view of Honjo, further in view of DeLuca teaches the vehicle of claim 7, wherein the controller is further programmed to responsive to detecting the vehicle has entered a predefined geofence, disconnect from the hotspot of the mobile device. “According to an embodiment, digital assistant 110 may disable (or cause disabling of, by communicating an instruction to a mobile device 120) mobile hotspot 125 based on any one or more of the following: … detecting a specific travel route of vehicle 102 (for example, a route on which mobile device 120A lacks sufficient connectivity to network 130 or where the connection may incur unwanted bandwidth charges)” (DeLuca, [0056]; [0070])
	
Regarding claim 9, Sandu in view of Honjo, further in view of DeLuca teaches the vehicle of claim 8, wherein the controller is further programmed to responsive to receiving, via the cellular network, a new credential for connecting to the wireless hotspot of the mobile device while the vehicle is located in the predefined geofence, reconnect to the wireless hotspot using the new credential and re-establish the hotspot connection. “The network connectivity of digital assistant 110 may be configured as a preferable, most suitable, and/or default mode of connectivity to network 130. When this connection is interrupted, disabled, or degraded, or becomes undesirable for any reason, digital assistant 101 may proactively execute one or more steps of method 200 to switch its network connection to that of a mobile hotspot (for example, mobile hotspot 125.)” (DeLuca; [0076]) During reconnection of a mobile hotspot, it is implied 
	
Regarding claim 10, Sandu in view of Honjo, further in view of DeLuca teaches the vehicle of claim 7, wherein the controller is further programmed to responsive to receiving a second command from the cloud via the wireless connection, execute the second command to perform a second predefined function. “An Awning button 140 is configured to control whether an awning of the smart vehicle 102 is opened, closed and/or locked. A Vent Fans button 143 is configured to control whether one or more vent fans of the smart vehicle 102 are on or off (e.g., opened or closed).” (Sandu; [0054])

	Regarding claim 11, Sandu in view of Honjo, further in view of DeLuca teaches the vehicle of claim 7, wherein the wireless hotspot is a Wi-Fi hotspot. “Sharing of a mobile hotspot connection may be done using various mechanisms including, for example, wireless LAN (for example, Wi-Fi), Bluetooth, or a physical connection such as wire.” (DeLuca, [0044])

the vehicle of claim 7, wherein the wireless connection is a cellular connection. “The WAN may provide remote wireless access through a card services provider, such as a cellular services provider configured to provide wireless access data usage through a remote cellular network.” [0032]

	Regarding claim 13, Sandu in view of Honjo, further in view of DeLuca teaches a mobile device, comprising:
A first transceiver (It is well known to a person with ordinary skill in the art that modern vehicles have a transceiver built into them; see at least Sandu [0041] for support) configured to connect to a cellular network; 
a second transceiver configured to enable a wireless hotspot (It is well known to a person with ordinary skill in the art that transceivers are built into mobile devices such as cell phones) ; and 
 a controller, programmed to responsive to receiving a user input, enable the wireless hotspot “Some of mobile devices 120 may be capable of establishing a mobile hotspot via tethering.” (DeLuca, [0043]) and generate a credential for the wireless hotspot;12FMC 9390 PUS 84118409send the credential to a vehicle associated with the mobile device using the first transceiver via the cellular network through a cloud server; and responsive to detecting the vehicle connects to the wireless hotspot, transmit a vehicle command to the vehicle using the second transceiver via the hotspot. “Mobile devices 120 may have direct or indirect connectivity to one or more networks, via for example, the Internet, cellular networks, satellite networks, and/or IoT 

Regarding claim 14, Sandu in view of Honjo, further in view of DeLuca teaches the mobile device of claim 13, 
wherein the controller is further programmed to responsive to detecting the mobile device has entered a predefined geofence, generate a new credential for the wireless hotspot; and 
send the new wireless hotspot to the vehicle via the wireless connection through the cloud server. “The network connectivity of digital assistant 110 may be configured as a preferable, most suitable, and/or default mode of connectivity to network 130. When this connection is interrupted, disabled, or degraded, or becomes undesirable for any reason, digital assistant 101 may proactively execute one or more steps of method 200 to switch its network connection to that of a mobile hotspot (for example, mobile hotspot 125.)” (DeLuca; [0076]; FIG 1) During reconnection of a mobile hotspot, it is implied that a new credential will be required to reconnect to a mobile hotspot if it is not connected automatically.

the mobile device of claim 13, wherein the wireless hotspot is a Wi-Fi hotspot. “Sharing of a mobile hotspot connection may be done using various mechanisms including, for example, wireless LAN (for example, Wi-Fi), Bluetooth, or a physical connection such as wire” (DeLuca, [0044]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/B.R.P./12/04/2021Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661